DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 01/29/2021.
In the instant application, claim 1 is cancelled; Claims 2-24 are newly added; Claims 2, 9 and 19 are independent claims; Claims 2-24 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first invent or to file provisions of the AIA .
 Drawings
The drawings submitted on 10/28/2019 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/03/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 and 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (“Faaborg,” US 8996639), patented on March 31, 2015 in view of Magi (“Magi,” US 2015/0189056), published on July 2, 2015.
Regarding claim 2, Faaborg teaches at least one storage device (Faaborg: see col. 10 lines 5-34 and Fig. 2; storage devices 44) comprising instructions that when executed by one or more processors of a watch (Faaborg: see col.9 lines 45-49 and Fig. 2; one or more processors 40. See col. 8 lines 52-53; wearable computing devices, such as a watches or other devices, may be able to display several candidate responses to a user that are based on a received incoming communication. Note: that means the computing device can be a watch. See col. 7 lines 6-11; while described herein as being performed by at least in part by response suggestion unit 14, any or all techniques of the present disclosure may be performed by one or more other devices, such as computing device 2. Note: that means a computing device 2 can be a watch and be able to determine candidate responses. See col. 5 lines 4-17 and Fig. 1; computing device may execute modules with one processor or with multiple processors) cause the one or more processors to at least: 
access a first electronic communication message (Faaborg: see col. 7 lines 24-31; suggestion module 16 may determine candidate responses from responses previously selected by one or more user. That is, responsive unit 14 may receive information from various sources indicating incoming communications and the responses that users have selected as responses to the incoming communications. Note: an incoming communication with associated selected response is interpreted as a first electronic communication message); 
determine content of the first electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications and the corresponding selected responses); 
identify content of a user response to the first electronic communication message (Faaborg: see col. 7 lines 24-52; suggestion module 16 may determine candidate responses from responses previously selected by one or more user); 
update, on the watch, one or more data structures including a plurality of predicted responses based on the content of the first electronic communication message and the content of the user response (Faaborg: see col. 16 lines 1-6; aggregation module 52 may be responsible, at least in part, for creating and/or updating the repository of responses and associated information for determining what responses are applicable for a determined context. See col. 16 lines 25-54; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected); 
access a second electronic communication message (Faaborg: see col. 7 lines 24-52; receiving information from various sources indicating incoming communications. Note: a new incoming communication is interpreted as a second electronic communication message); 	
determine content of the second electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications); 
access, on the watch, at least one of the one or more data structures based on the content of the second electronic communication message (Faaborg: see col. 16 lines 25-54; responses, associated frequency information, and/or context data may be stored within response data store 56 using a range of one or more data structure, such as an array, a list, a database, a structured file or other data structure. That is, response data store 56 may contain data in any format capable of being created and/or accessed by one or more other components of response suggestion unit 14); 
cause presentation, on a display of the watch, of a plurality of predicted responses to the second electronic communication message (Faaborg: see col. 8 lines 7-16; application 10A may receive candidate responses to the text message from the suggestion module 16 of response suggestion unit 14. Responsive to receiving the indication of the candidate responses, application 10A may send data to UI module 6 to cause UI device 4 to display the candidate responses as part of GUI 20); and 
in response to user input associated with one of the predicted responses (Faaborg: see col. 8 lines 31-43; response selection area 22 of GUI 20 may enable the user of computing device 2 to select one of response options 24), cause transmission of a third electronic communication message including the one of the predicted responses in reply to the second electronic communication message (Faaborg: see col. 8 lines 44-51; selection of one of response options 24 may cause computing device 2 to respond to the incoming communication by sending the selected response to one or more other computing devices. The selected response may be sent to a computing device from which the incoming communication was received. Note: the selected response option is interpreted as a third electronic communication message). 
 In the alternative, if Faaborg is not interpreted to teach: at least one storage device comprising instructions that when executed by one or more processors of a watch, Magi is relied upon for teaching this limitation.
Specifically, Magi teaches a method for communicating preconfigured messages to other devices. Magi further teaches at least one storage device comprising instructions that when executed by one or more processors of a watch (Magi: see pars. 0026-0028; one or more preconfigured messages can be configured by a user, stored in a memory in the wearable electronic device, display one or more preconfigured messages for selection and communicate the selected the preconfigured message to selected other devices. See par. 0026; a wearable electronic device may be an electronic bracelet, a watch, wristband or armband. See par. 0033 and Fig. 1A; a wearable device includes processors, memory, batteries, display, etc).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Magi and Faaborg in front of them to include the wearable electronic device with processing capability as disclosed by Magi with the system for predictive responses to incoming communications as taught by Faaborg to allow a user of wearable devices to operate various features of the device under adverse conditions (Magi: see pars. 0003-0004).
Regarding claim 3, Faaborg and Magi teach the at least one storage device of claim 2, 
Faaborg and Magi further teach wherein the content of the user response is a message input by a user in response to the first electronic communication message (Faaborg: see col. 7 lines 24-52; suggestion module 16 may determine candidate responses from responses previously selected by one or more user. See col. 6 lines 17-21 and Fig. 1; application module 10A may receive an incoming communication from another computing device).  
Regarding claim 4, Faaborg and Magi teach the at least one storage device of claim 2, 
Faaborg and Magi further teach wherein the instructions, when executed, cause the one or more processors to receive the first electronic communication message and receive the second electronic communication message (Faaborg: see col. 17 lines 34-38; computing device 2 may receive an incoming communication from another computing device).  
Regarding claim 5, Faaborg and Magi teach the at least one storage device of claim 2, 
Faaborg and Magi further teach wherein the instructions, when executed, cause the one or more processors to update, on the watch, the one or more data structures including the plurality of predicted responses based on the content of the second electronic communication message and the one of the predicted responses (Faaborg: see col. 16 lines 25-54; responses, associated frequency information, and/or context data may be stored within response data store 56 using a range of one or more data structure, such as an array, a list, a database, a structured file or other data structure. That is, response data store 56 may contain data in any format capable of being created and/or accessed by one or more other components of response suggestion unit 14. Aggregation module 52 may be responsible, at least in part, for creating and/or updating the repository of responses and associated information for determining what responses are applicable for a determined context. See col. 16 lines 25-54; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected).  
Regarding claim 6, Faaborg and Magi teach the at least one storage device of claim 2, 
Faaborg and Magi further teach wherein the instructions, when executed, cause the one or more processors to: access a fourth electronic communication message (Faaborg: see col. 14; lines 41-46; by searching for responses that include at least a portion of the information included in an incoming communication, suggestion module 16 may retrieve a set of responses that are more likely to have been used to respond to grammatically similar messages); determine content of the fourth electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications and the corresponding selected responses); access, on the watch, the one or more data structures based on the content of the fourth electronic communication message (Faaborg: see col. 7 lines 24-31; suggestion module 16 may determine candidate responses from responses previously selected by one or more user. That is, responsive unit 14 may receive information from various sources indicating incoming communications and the responses that users have selected as responses to the incoming communications. See col. 16 lines 25-54; responses, associated frequency information, and/or context data may be stored within response data store 56 using a range of one or more data structure, such as an array, a list, a database, a structured file or other data structure. That is, response data store 56 may contain data in any format capable of being created and/or accessed by one or more other components of response suggestion unit 14); and cause presentation of a second plurality of predicted responses to the fourth electronic communication message on the display of the watch (Faaborg: see col. 8 lines 7-16; application 10A may receive candidate responses to the text message from the suggestion module 16 of response suggestion unit 14. Responsive to receiving the indication of the candidate responses, application 10A may send data to UI module 6 to cause UI device 4 to display the candidate responses as part of GUI 20).  
Regarding claim 7, Faaborg and Magi teach the at least one storage device of claim 6, 
Faaborg and Magi further teach wherein the instructions, when executed, cause the one or more processors to: in response to a user input message in lieu of user selection of any of the second plurality of predicted responses, capture the user input message (Faaborg: see col. 16; lines 25-33; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected); and cause transmission of a fifth electronic communication message including the  one of the predicted responses in reply to the second electronic communication message(Faaborg: see col. 8 lines 44-51; selection of one of response options 24 may cause computing device 2 to respond to the incoming communication by sending the selected response to one or more other computing devices. The selected response may be sent to a computing device from which the incoming communication was received).  
Regarding claim 8, Faaborg and Magi teach the at least one storage device of claim 7, 
Faaborg and Magi further teach wherein the instructions, when executed, cause the one or more processors to update, on the watch, the one or more data structures including the plurality of predicted responses based on the content of the fourth electronic communication message and the user input message (Faaborg: see col. 16; lines 25-33; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected).  
Regarding claim 9, Faaborg teaches a watch (Faaborg: see col.9 lines 45-49 and Fig. 2; one or more processors 40. See col. 8 lines 52-53; wearable computing devices, such as a watches or other devices, may be able to display several candidate responses to a user that are based on a received incoming communication. Note: that means the computing device can be a watch. See col. 7 lines 6-11; while described herein as being performed by at least in part by response suggestion unit 14, any or all techniques of the present disclosure may be performed by one or more other devices, such as computing device 2. Note: that means a computing device 2 can be a watch and be able to determine candidate responses) comprising: 
	[a wristband]; 
	a display (Faaborg: see col. 4 lines 8-31;  UI device 4); 
	wireless communication circuitry (Faaborg: see col. 4 lines 43-61; network connections may include wireless and/or wired connections); 
	memory (Faaborg: see Fig. 2; storage devices 44); and 
	one or more processors (Faaborg: see col.9 lines 45-49 and Fig. 2; one or more processors 40. See col. 8 lines 52-53; wearable computing devices, such as a watches or other devices, may be able to display several candidate responses to a user that are based on a received incoming communication. Note: that means the computing device can be a watch. See col. 7 lines 6-11; while described herein as being performed by at least in part by response suggestion unit 14, any or all techniques of the present disclosure may be performed by one or more other devices, such as computing device 2. Note: that means a computing device 2 can be a watch and be able to determine candidate responses. See col. 5 lines 4-17 and Fig. 1; computing device may execute modules with one processor or with multiple processors) to execute instructions to: 
access a first electronic communication message (Faaborg: see col. 7 lines 24-31; suggestion module 16 may determine candidate responses from responses previously selected by one or more user. That is, responsive unit 14 may receive information from various sources indicating incoming communications and the responses that users have selected as responses to the incoming communications. Note: an incoming communication with associated selected response is interpreted as a first electronic communication message); 
determine content of the first electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications and the corresponding selected responses); 
identify content of a user response to the first electronic communication message (Faaborg: see col. 7 lines 24-52; suggestion module 16 may determine candidate responses from responses previously selected by one or more user); 
update, on the watch, one or more data structures including a plurality of predicted responses based on the content of the first electronic communication message and the content of the user response (Faaborg: see col. 16 lines 1-6; aggregation module 52 may be responsible, at least in part, for creating and/or updating the repository of responses and associated information for determining what responses are applicable for a determined context. See col. 16 lines 25-54; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected); 
access a second electronic communication message (Faaborg: see col. 7 lines 24-52; receiving information from various sources indicating incoming communications. Note: a new incoming communication is interpreted as a second electronic communication message); 	
determine content of the second electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications); 
access, on the watch, at least one of the one or more data structures based on the content of the second electronic communication message (Faaborg: see col. 16 lines 25-54; responses, associated frequency information, and/or context data may be stored within response data store 56 using a range of one or more data structure, such as an array, a list, a database, a structured file or other data structure. That is, response data store 56 may contain data in any format capable of being created and/or accessed by one or more other components of response suggestion unit 14); 
cause presentation, on a display of the watch, of a plurality of predicted responses to the second electronic communication message (Faaborg: see col. 8 lines 7-16; application 10A may receive candidate responses to the text message from the suggestion module 16 of response suggestion unit 14. Responsive to receiving the indication of the candidate responses, application 10A may send data to UI module 6 to cause UI device 4 to display the candidate responses as part of GUI 20); and 
in response to user input associated with one of the predicted responses (Faaborg: see col. 8 lines 31-43; response selection area 22 of GUI 20 may enable the user of computing device 2 to select one of response options 24), cause transmission of a third electronic communication message including the one of the predicted responses in reply to the second electronic communication message (Faaborg: see col. 8 lines 44-51; selection of one of response options 24 may cause computing device 2 to respond to the incoming communication by sending the selected response to one or more other computing devices. The selected response may be sent to a computing device from which the incoming communication was received. Note: the selected response option is interpreted as a third electronic communication message). 
Faaborg does not appear to teach a watch comprising a wristband.
 In the alternative, if Faaborg is not interpreted to teach: the computing device is a watch, Magi is relied upon for teaching this limitation.
Specifically, Magi teaches a method for communicating preconfigured messages to other devices. Magi further teaches: the computing device is a watch (Magi: see pars. 0026-0028; one or more preconfigured messages can be configured by a user, stored in a memory in the wearable electronic device, display one or more preconfigured messages for selection and communicate the selected the preconfigured message to selected other devices. See par. 0026; a wearable electronic device may be an electronic bracelet, a watch, wristband or armband. See par. 0033 and Fig. 1A; a wearable device includes processors, memory, batteries, display, etc); and the watch comprising a wrist band (Magi: see par. 0037 and Fig. 1A; strap portion 12a).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Magi and Faaborg in front of them to include the wearable electronic device with processing capability as disclosed by Magi with the system for predictive responses to incoming communications as taught by Faaborg to allow a user of wearable devices to operate various features of the device under adverse conditions (Magi: see pars. 0003-0004).
Regarding claim 10, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further teach wherein the display is a touch-sensitive display (Faaborg: see col. 4 lines 8-25; a presence-sensitive display includes a touch-sensitive or presence -sensitive input screen, such as a resistive touchscreen. Magi: see par. 0036; capacitive touchscreens).  
Regarding claim 13, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further wherein the content of the user response is a message input by a user in response to the first electronic communication message (Faaborg: see col. 8 lines 44-51; selection of one of response options 24 may cause computing device 2 to respond to the incoming communication by sending the selected response to one or more other computing devices. The selected response may be sent to a computing device from which the incoming communication was received. Note: the selected response option is interpreted as a third electronic communication message).  
Regarding claim 14, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further wherein the wireless communication circuitry is to receive the first electronic communication message and receive the second electronic communication message (Faaborg: see col. 17 lines 34-38; computing device 2 may receive an incoming communication from another computing device).  
Regarding claim 15, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further wherein the one or more processors are to update, on the watch, the one or more data structures including the plurality of predicted responses based on the content of the second electronic communication message and the one of the predicted responses (Faaborg: see col. 16 lines 1-6; aggregation module 52 may be responsible, at least in part, for creating and/or updating the repository of responses and associated information for determining what responses are applicable for a determined context. See col. 16 lines 25-54; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected). 
 Regarding claim 16, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further wherein the one or more processors are to: access a fourth electronic communication message (Faaborg: see col. 14; lines 41-46; by searching for responses that include at least a portion of the information included in an incoming communication, suggestion module 16 may retrieve a set of responses that are more likely to have been used to respond to grammatically similar messages); determine content of the fourth electronic communication message (Faaborg: see col. 7 lines 24-52; analyzing the incoming communications and the corresponding selected responses); access, on the watch, the one or more data structures based on the content of the fourth electronic communication message (Faaborg: see col. 7 lines 24-31; suggestion module 16 may determine candidate responses from responses previously selected by one or more user. That is, responsive unit 14 may receive information from various sources indicating incoming communications and the responses that users have selected as responses to the incoming communications. See col. 16 lines 25-54; responses, associated frequency information, and/or context data may be stored within response data store 56 using a range of one or more data structure, such as an array, a list, a database, a structured file or other data structure. That is, response data store 56 may contain data in any format capable of being created and/or accessed by one or more other components of response suggestion unit 14); and cause presentation of a second plurality of predicted responses to the fourth electronic communication message on the display of the watch (Faaborg: see col. 8 lines 7-16; application 10A may receive candidate responses to the text message from the suggestion module 16 of response suggestion unit 14. Responsive to receiving the indication of the candidate responses, application 10A may send data to UI module 6 to cause UI device 4 to display the candidate responses as part of GUI 20).  
Regarding claim 17, Faaborg and Magi teach the watch of claim 16, 
Faaborg and Magi further wherein the one or more processors are to: in response to a user input message in lieu of user selection of any of the second plurality of predicted responses, capture the user input message (Faaborg: see col. 16; lines 25-33; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected); and cause transmission of a fifth electronic communication message including the  one of the predicted responses in reply to the second electronic communication message(Faaborg: see col. 8 lines 44-51; selection of one of response options 24 may cause computing device 2 to respond to the incoming communication by sending the selected response to one or more other computing devices. The selected response may be sent to a computing device from which the incoming communication was received).  
Regarding claim 18, Faaborg and Magi teach the watch of claim 17, 
Faaborg and Magi further wherein the one or more processors are to update, on the watch, the one or more data structures including the plurality of predicted responses based on the content of the fourth electronic communication message and the user input message (Faaborg: see col. 16; lines 25-33; when the selected response was a candidate response, aggregation module 52 may modify a frequency value, stored in response data store 56, associated with the candidate response that was selected).  
Regarding claims 19-24, claims 19-24 are directed to a method performed by the watch as claims in claims 9, 13 and 15-18, respectively; Claims 19-24 are similar scope to claims 9, 13 and 15-18, respectively and are therefore rejected under similar rationale.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg and Magi as applied to claim 9 above and further in view of De Filippis et al. (“De Filippis,” US 2016/0234366), filed on September 30, 2015.
Regarding claim 11, Faaborg and Magi teach the watch of claim 9, 
Faaborg and Magi further teach wherein the wireless communication circuitry includes circuitry to couple the watch with a [companion] device (Magi: see par. 0039; wireless communication circuitry can be configured between a wearable electronic device and other devices. See par. 0026; a wearable electronic device may be an electronic bracelet, a watch, wristband or armband. See par. 0033 and Fig. 1A; a wearable device includes processors, memory, batteries, display, etc).  
Faaborg and Magi teach all the limitations above but do not appear teach the other device is a companion device of the watch.
However, De Filippis teaches a communication method between a mobile device acting as a communication proxy for an accessory device; wherein the wireless communication circuitry includes circuitry to couple the watch with a companion device (De Filippis: see pars. 0038-0039, 0045 and 0077-0079; wireless communication between the accessory device 107/ a smart watch and a companion device/ UE 106).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of De Filippis, Faaborg and Magi in front of them to include the wireless communication between a wearable device and its companion device as disclosed by De Filippis with the system for predictive responses to incoming communications as taught by Faaborg to enabling an accessory device, such as a smart watch, to utilize a companion wireless device as a proxy for communication (De Filippis: see par. 0002).
Regarding claim 12, Faaborg, Magi and De Filippis teach the watch of claim 11, 
Faaborg, Magi and De Filippis further wherein the companion device is a mobile telephone (De Filippis: see par. 0045 and Fig. 4; the companion device UE 106 is a smart phone and the accessory device 107 is a smart watch).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For Example: Ledwith et al. (US 2016/0359666) - messaging between a companion device and an accessory device is controlled such that different modes of communication may be utilized. The different modes can implement different messaging strategies, each of which is intended for efficient power management, in view of the limited electrical power that is typically available at the accessory device.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174